     Case 3:19-cv-01224-CAB-AHG Document 32 Filed 09/06/19 PageID.307 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERIC CARUSO,                                       Case No.: 19-CV-1224-CAB-LL
12                                      Plaintiff,
                                                         DISMISSAL WITH PREJUDICE AS
13    v.                                                 TO DEFENDANTS CAVALRY
                                                         PORTFOLIO SVCS AND ARS
14    CAVALRY PORTFOLIO SVCS et al.,
                                                         NATIONAL SERVICES INC.
15                                   Defendants.
16                                                       [Doc. Nos. 9, 18]
17
18
19         In light of the Plaintiff’s voluntary dismissals with prejudice as to Defendants
20   Cavalry Portfolio Svcs and Ars National Services Inc. [Doc. Nos. 9, 18], it is hereby
21   ORDERED that the motions are GRANTED.                    Claims against Defendants Cavalry
22   Portfolio Svcs and Ars National Services Inc. are DISMISSED WITH PREJUDICE,
23   with each side to bear its own costs and fees.
24         It is SO ORDERED.
25   Dated: September 6, 2019
26
27
28

                                                     1
                                                                                19-CV-1224-CAB-LL
